Order entered March 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01450-CR
                                       No. 05-18-01451-CR

                   CHRISTOPHER DEANDRE NICHOLSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 380-82289-2014 & 380-81461-2016

                                             ORDER
       The reporter’s record was due January 6, 2019. By postcard dated January 9, 2019, we

notified court reporter Karla Kimbrell that the reporter’s record was overdue and directed her to

file the reporter’s record within thirty days. To date, no reporter’s record has been filed and we

have had no communication from Ms. Kimbrell.

       We ORDER court reporter Karla Kimbrell to file the complete reporter’s record in these

appeals within FIFTEEN DAYS of the date of this order. We caution Ms. Kimbrell that the

failure to file the reporter’s record by that date will result in the Court taking whatever action it

deems appropriate to ensure that these appeals proceed in a more timely fashion, which may
include ordering that Ms. Kimbrell not sit as a court reporter until the reporter’s record in these

appeals is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court; Karla Kimbrell, court reporter, 380th Judicial

District Court; and to counsel for all parties.




                                                     /s/    CORY L. CARLYLE
                                                            JUSTICE